Citation Nr: 0212902	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  01-06 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

Entitlement to an increased (compensable) rating for scar, 
residual of perirectal abscess drainage.

(The issue of entitlement to service connection for a right 
foot disability as secondary to service-connected left foot 
disability will  be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to May 1982.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania which 
denied service connection for a right foot disability on a 
secondary basis and a compensable evaluation for scar, 
residual perirectal abscess drainage.

The rating action also denied an evaluation in excess of 20 
percent for left foot disability.  The veteran filed a notice 
of disagreement with this decision.  In June 2001, the RO 
increased the rating for left foot disability to 30 percent, 
the maximum assignable under the pertinent diagnostic 
criteria.  In a statement received later that month, the 
veteran expressed satisfaction with the 30 percent evaluation 
assigned.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a right foot 
disability as secondary to service-connected left foot 
disability, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected scar is nontender, 
nonadherent and freely moveable.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for scar, residual 
of perirectal abscess drainage have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Codes 7804-7806 (effective prior to 
and from August 30, 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); See also 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002).  
In reaching this determination, the Federal Circuit appears 
to reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.

The Board further notes that in Bernklau, supra., the Federal 
Circuit stated:

We recently held in Dyment v. Principi, No. 
00-7075, 20002, U.S. App LEXIS 7606, 2002 WL 
733978, at 7 (Fed. Cir. Apr. 24, 2002), [*23] 
"that section 3(a) of the VCAA, unlike 
section 4, was not intended to be given 
retroactive effect." That decision was 
plainly correct.  The Supreme Court has 
instructed that when a new law makes clear 
that it is retroactive, an appellate court 
must apply that law in reviewing judgments 
still on appeal that were rendered before the 
law was enacted, and must alter the outcome 
accordingly.' (Citations omitted.)  But the 
Supreme Court has also held repeatedly that 
federal legislation is to be construed to 
avoid retroactivity unless we can discern 
clear congressional intent for that result. 
See, e.g., Landgraf  [v. USI Film Products, 
511 U.S. 211 (1995)] at 270 ("Since the 
early days of this Court, we have declined to 
give retroactive effect to statutes burdening 
private rights unless Congress had made clear 
its intent."); Bowen v. Georgetown Univ. 
Hosp., 488 U.S. 204, 208, 102 L. Ed. 2d 493, 
109 S. Ct. 468 (1988) ("Congressional 
enactments and administrative rules will not 
be construed to have retroactive effect 
unless their language requires this 
result."). And the Court has emphasized that 
"the standard for finding such unambiguous 
direction is a demanding one. 'Cases where 
this Court [i.e., the Supreme Court] has 
found truly 'retroactive' effect adequately 
authorized by statute have involved statutory 
language that was so clear that it could 
sustain only one interpretation.'" (Citations 
omitted.) (Emphasis added.)

The Board finds that this language would appear to challenge 
the viability of Karnas, supra., and its progeny.  For 
purposes of this decision, however, the Board will continue 
to follow Karnas.
 
The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
By virtue of the June 2001 Statement of the Case (SOC), the 
veteran was provided notice of the information, medical 
evidence or lay evidence necessary to substantiate the claim 
on appeal.  The SOC also notified the veteran of the 
pertinent laws and regulations, as well as his due process 
rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  The evidence of record 
includes private and VA treatment records, and reports of VA 
examinations.  The veteran has not identified any outstanding 
evidence that would support his claim.  

The record reflects that the veteran received detailed 
information as to not only what evidence was required to 
substantiate the claim, but also as to the obligations of VA 
and the veteran in obtaining evidence.  In this regard, the 
Board particularly notes the RO letter to the veteran in 
January 2002.  This letter not only explained in plain 
language what evidence was needed to substantiate the claim, 
it also explained what the essential contents of that 
evidence must be, and advised the veteran of both what VA 
would do to obtain evidence and what type of evidence he 
should submit on his own behalf.  Hence, the Board concludes 
that the correspondence discussed above demonstrates 
compliance with VA's notification requirements to the extent 
required by law.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002). 

Since the veteran has already been informed of the evidence 
needed to substantiate his claim and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran and his representative have pointed to no actions 
they believe need be taken.  Therefore, there is no prejudice 
to the veteran in the Board proceeding to adjudicate the 
merits of the claim.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  


Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

In a September 1998 rating decision, the ROIC granted service 
connection for a scar as a residual of perirectal abscess 
drainage, evaluated as noncompensably disabling.  

The veteran's claim for an increased rating for his service-
connected scar was received on September 28, 1999.  As such, 
the rating period for consideration on this appeal is from 
September 28, 1998, one year prior to the date of receipt of 
the increased rating claim, through the present.  See 
38 C.F.R. § 3.400(o)(2).

A February 2000 VA examination noted a scar of the left upper 
intergluteal cleft skin which was a residual of the incision 
and drainage procedure of the skin abscess.  It was 2 cm long 
and 1/2 cm wide.  The scar was nontender, not fixed to any 
underlying structures and freely moveable.  The diagnosis was 
post incision and drainage of skin abscess.  

In April 2002, the veteran testified that the service-
connected scar was often tender and affected his groin area 
for a day or two.  He self-treated with soaks and creams.  He 
indicated that he would have outbreaks of drainage in other 
areas about six times a year.  See April 2002 hearing 
transcript.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31, 35 (1999) (All relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

While this appeal was pending, the applicable rating criteria 
for the skin were amended effective August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002).  The Court has held 
that where a law or regulation changes after a claim has been 
filed but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Although the RO has not evaluated the veteran's scar 
under the revised criteria, the Board notes that the veteran 
has undergone a VA examination in conjunction with his claim.  
Accordingly, the Board concludes that remanding the claim for 
additional development under the new criteria is not 
necessary, and reviewing the claim without remanding it is 
not prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board will apply both the old and new 
versions of the criteria to the veteran's claim.

In this case, the Board finds no substantive differences 
between the amended provisions of the Rating Schedule and the 
prior version with respect to the rating assigned to the 
veteran's service-connected scar.  Under both versions, 
Diagnostic Code 7805 provides that scars are rated based on 
the limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (prior to and from August 30, 
2002).  In addition, both versions of Diagnostic Code 7804 
provide a maximum 10 percent rating for a superficial and 
painful scar.  38 C.F.R. § 4.118, Diagnostic Code 7804 (prior 
to and from August 30, 2002).  

Under the old criteria, Diagnostic Code 7803 provides that a 
superficial and poorly nourished scar with repeated 
ulceration warrants a maximum 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (prior to August 30, 2002).  
Under the new criteria, Diagnostic Code 7803 provides a 
maximum 10 percent rating for a superficial and unstable 
scar.  A note to the criteria indicates that an unstable scar 
is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  A second note indicates that 
a superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 (from 
August 30, 2002).  

Using the findings noted on the February 2000 VA examination, 
the Board finds that a compensable evaluation for the 
veteran's scar is not warranted under either the old or new 
criteria.  The veteran's scar was described as nontender, 
nonadherent to any underlying structures and freely moveable.  
There was no evidence that the scar causes any limitation of 
function.  The Board acknowledges the veteran's complaint of 
pain as a result of the scar but notes that such finding is 
not supported by objective evaluation.  In these 
circumstances, no appropriate basis exists under either the 
old or the new criteria for the assignment of a compensable 
disability rating.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for a compensable rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107. 


ORDER

Entitlement to a compensable evaluation for scar, residual of 
perirectal abscess drainage is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

